IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                               DIVISION ONE
 STUART J. SINSHEIMER,
                                               No. 78697-1-1
                          Respondent,

                and                            UNPUBLISHED OPINION

 ELIZABETH L. KRUGER,
                                               FILED: July 29, 2019


       DWYER, J. — Elizabeth Kruger and Stuart Sinsheimer have been

embroiled in a four-years-long dispute over postsecondary expenses for their

son, Jared. In this appeal, Kruger avers that the superior court committed

reversible error in an order clarifying the parties' obligations. Finding no merit in

any of her contentions, we affirm.

                                           I

       This is the second appeal to us in this action. See In re Marriage of

Sinsheimer & Kruger, No. 75675-3-1,(Wash. Ct. App. Jan. 16, 2018)

(unpublished), http://www.courts.wa.gov/opinions/pdf/756753.pdf.

       On June 22, 2016, as a remedy to address the parties' ongoing acrimony

and to reduce the need for further court intervention, the superior court ordered

that, "[Moing forward," Jared shall provide online access to his college financial
No. 78697-1-1/2


account "as a condition of his parents' post-secondary support obligations." In

rejecting Kruger's appeal of the imposition of this condition, we concluded that,

        while the court cannot enforce the requirement that Jared provide
        access to his financial accounts, such as by holding him in
        contempt, the payment of support can be conditioned on Jared's
        action. . . . Thus, under the trial court's order, Jared has a choice,
        he can provide access in which case his parents must pay their
        equal share of his postsecondary tuition and expenses, or he can
        elect to withhold access and perhaps lose his financial support.

Sinsheimer, No. 75675-3-1, slip op. at 11.

        On March 21, 2018, Jared gave Sinsheimer online access to his college

financial account. That same day, Kruger requested that Sinsheimer reimburse

her for his share of postsecondary expenses incurred between July 2016 and

February 2018. Sinsheimer then tendered Kruger a check for most, but not all, of

those expenses.1 Afterward, they disputed the balance owed and, again, sought

court intervention.

        On June 14, 2018, Sinsh.eimer asked the superior court to declare that he

had no postsecondary support obligations after June 22, 2016 or had satisfied .

his obligation with the check tendered to Kruger. The next day, Kruger moved to

enforce the postsecondary support obligation and asked that Sinsheimer be

ordered to pay the full amount of her reimbursement request and her attorney

fees.

        On July 5, 2018, the superior court granted Sinsheimer's motion and

denied Kruger's. It found that the expenses for which Kruger was seeking




       1 The record is unclear as to whether Kruger ever deposited the check she received from
Sinsheimer.                                                                      .


                                            -2
No. 78697-1-1/3


reimbursement were incurred "during a period when Jared had not provided

online account access to Sinsheimer" and concluded, consequently, that

Sinsheimer was not obligated to pay those expenses.

       Kruger appeals.

                                          11

       Kruger first contends that the superior court's July 2018 order improperly

modified the parties' postsecondary support obligation. She is incorrect.

       A modification occurs when the effect of the court's ruling causes a party's

right to be "either extended beyond or reduced from those originally intended in

the decree," In re Marriage of Christel, 101 Wash. App. 13, 22, 1 P.3d 600 (2000),

whereas a clarification "is merely a definition of the rights which have already

been given and those rights may be completely spelled out if necessary." Rivard

v. Rivard, 75 Wash. 2d 415, 418, 451 P.2d 677(1969). "A court may clarify a

decree by defining the parties' respective rights and obligations, if the parties

cannot agree on the meaning of a particular provision." Christel, 101 Wash. App. at

22.

       Here, in June 2018, after Jared gave his parents online access to his

college financial account, both Sinsheimer and Kruger asked the superior court

to intervene and clarify the extent of Sinsheimer's postsecondary support

obligation for expenses incurred between July 2016 and February 2018. After

addressing the impact of its June 2016 order, the superior court, as requested,

clarified Sinsheimer's support obligation. The superior court's July 2018 order

was not a modification.



                                        -3
No. 78697-1-1/4


                                               III

        Kruger next contends that the superior court erred by retroactively

imposing a deadline by which Jared was to provide his parents with online

access to his financial account and then imposing a consequence for failing to

meet that previously unknown deadline. She is wrong.

        The superior court did not retroactively impose the condition that resulted

in Jared losing his postsecondary support. As the superior court aptly explained

in its July 2018 order,

                The condition entered on June 22, 2016, left Jared with
        options: "Jared has a choice, he can provide access in which case
        his parents must pay their equal share of his postsecondary tuition
        and expenses, or he can elect to withhold access and perhaps lose
        his financial support." Despite the June 22, 2016 Order. ... Jared
        did not give Sinsheimer online access to Jared's financial account
        at the college until March 21, 2018.

        The superior court's June 22, 2016 order was effective when entered.2 In

ruling on the parties' June 2018 motions, the superior court did nothing more

than apply its June 2016 order to the facts and evidence presented. There was

no error.

                                               Iv

        Kruger also contends that the superior court's July 2018 order, which

resulted in Jared losing his postsecondary support for failing to timely provide

online account access, runs afoul of Washington's public policy for child support.

We disagree.



         2 Although Kruger appealed the June 2016 order to us, she did not attempt to secure a
stay of enforcement of that order pending appeal. See RAP 8.1. Instead, Kruger, like Jared,
simply ignored the June 2016 order until March 2018.


                                             -4
No. 78697-1-1/5


        "It is not the policy of this State to require divorced parents to provide adult

children with a college education in all circumstances." Childers v. Childers, 89
Wash. 2d 592, 601, 575 P.2d 201 (1978). Payment of postsecondary support may

be conditioned on acts within the control of the adult child. Sinsheimer, No.

75675-3-1, slip op. at 11 (citing In re Marriage of Kelly, 85 Wash. App. 785, 795, 934
P.2d 1218 (1997)).

         Moreover, the superior court's order was governed by the law of the case.

Once an appellate court has ruled on an issue, the appellate court's decision

becomes the "law of the case"3 and the trial court is bound by the appellate

court's determination. State v. Strauss, 119 Wash. 2d 401, 412, 832 P.2d 78

(1992). In Kruger's first appeal, we concluded that "payment of support can be

conditioned on Jared's action" and that Jared could choose to provide access

that would require his parents to "pay their equal share of his postsecondary"

expenses, or he could "elect to withhold access and perhaps lose his financial

support." Sinsheimer, No. 75675-3-1, slip op. at 11.

        Our decision in the prior appeal constitutes the law of this case and bound

the parties and the superior court in the 2018 proceedings. The superior court

did not abuse its discretion by ordering that Sinsheimer was not obligated to pay

postsecondary expenses during the period Jared failed to provide online account

access.



        3 The law of the case doctrine is applied in order -to avoid indefinite relitigation of the
same issue, to obtain consistent results in the same litigation, to afford one opportunity for
argument and decision of the matter at issue, and to assure the obedience of lower courts to the
decisions of appellate courts." State v. Harrison, 148 Wash. 2d 550, 562, 61 P.3d 1104(2003)
(quoting 5 Am.JuR.2d Appellate Review § 605(2d ed. 1995)).


                                               -5-
No. 78697-1-1/6


                                                 V

        Kruger contends that two of the superior court's findings of fact—one

regarding the amount of the parties' bickering and the other regarding the

credibility of Kruger's proof of expenses—are not supported by the evidence. We

deem it unnecessary to discuss these findings. This is so because they are

immaterial. Even if the findings were unsupported, the error was harmless and

would not warrant reversal, given our resolution of the decisive issues in this

case. See McLeod v. Keith, 69 Wash. 2d 201, 203-04, 417 P.2d 861 (1966)(when

ample evidence supports the decisive issues "the presence of unsupported and

immaterial findings is of no consequence").

                                                VI

        Kruger argues that the superior court should have entered an award of

attorney fees in her favor for having to seek enforcement of a support obligation.

Both parties request an award of attorney fees on appeal pursuant to RCW

26.18.160.4 Because Kruger is not the prevailing party, she is not entitled to an

award of attorney fees at trial or on appeal. Nor is Sinsheimer entitled to an

award of attorney fees. Although Kruger did not prevail, there was no finding that

she acted in bad faith.




          4 In any action to enforce a support or maintenance order, RCW 26.18.160 mandates that
"the prevailing party is entitled to a recovery of costs, including an award for reasonable attorney
fees. An obligor may not be considered a prevailing party under this section unless the obligee
has acted in bad faith in connection with the proceeding in question." This rule applies to actions
at trial and on appeal. See Rhinevault v. Rhinevault, 91 Wash. App. 688, 696, 959 P.2d 687(1998)
(citing In re Marriage of Capetillo, 85 Wash. App. 311, 932 P.2d 691 (1997)).


                                               -6 -
No. 78697-1-1/7


      Affirmed.



WE CONCUR:


                   Tcc_Q-u\Ne   (1-




                  _7